Case 1:15-cv-07433-LAP Documen t 1218-8 Filed 07/15/21 Page 1of 51

 

 

COMPOSITE
EXHIBIT 8
(File Under Seal)

 

 
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 2 of 51

    
   
   
 
 
 
   
 

 

, +o their correct adbodlress
and called Post o ice +o mate
suve oll Suture mal will be See to Aun.

mas

DB ~ Gowmediitef the table Comparuy

+o come On “Thursday, “has is Vem
Seorest gyppointment. Ghislaine asked
me to make fapppiniment. O<cause
he TV in Ynre’ Bive Room does not
Get aA Clear Tecephon.

@) Sto Tee Company wilt Come
CARLY THURSDAY TO HEnsJKE
euurere NExr To GHISZ Aine ‘S
DESK... THE SHvTER Wile NoT
ROL Down) BE

ihe WOmPANy

Hy
meany + >
* Boe Re ow My ce. Pitewe = T°
“Maeé soee rEerreey + Glisttine Aee NOT
HERE.

Jeffrey E. Epstein ,
ot DOL 310

       
   
   

     

 

 

 

 

   

 
 

§A02969

 
 

GIUFFRE001523

 

 
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 3 of 51

 

 

 

 

 

 

 

LIMPORTANT MESSAGE | IMPORTANT MESSAGE
ron Tf T patan Fon___» ©

-, AN, - - om AM
DATE OC TERE Bae oA Of 42 2 fa fa PM,
Ms M
OF__ oF ;

 

 

 

 

 

 

 

 

 

 

 

 

 

TELEPHONED PLEASE CALL Do TELEPHONED “ff PLEASE CALL Le
CAME TO SEE YOU WILL GALL AGAIN : | [CAME To SEE You WILL CALL AGAIN

WANTS TO SEE YOU RUSH WANTS TO SEE YOU RUSH
-AETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION

 

 

 

 

 

 

 

 

 

 

 

nesses ———_—_eoe cbc ___ MESSAGE

374. aba L
tr

L¥ve VALE aay,
— ee ial Fa

 

 

 

 

 

 

 

 

 

 

| SIGNED (aid

1184

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE | /LIMPORTANT MESSAGE |
= pon __ ze} ror__) & :
P ‘DATE TIME aM. | oaTe_6 foul, miMeZ/ vibe AM,
. [. hu. _
= OF OF : —f
a) ! Fane AREACODE NUMBER EXTENSION _ ee 7
> TELEPHONED PLEASE CALL cf “FFELEPHONED i A[PUEASE GALL fe
“. - | fcauero'sce vou WILL CALL AGAIN "  FlcameToseevou | [witcalLacan f
> | WANTS TO SEE YOU RUSH | fesntsto see vou | frusu
eT | RETURNED QUA CALL SPECIAL ATTENTION f ; -RETURNED YOUR CALL SPECIAL ATTENTION
~. nessa _ Dh tg | WeeENGE Lal fin UG Kw0w | :
id Po LWE Rey SO sheer (6 SHE Silvey REIMG fp |
~ f HER extcpl
ed . pa Ty ie ir :
S =F ST TF 4
Pr SAONI456
= = ae

 

GIUFFRE00 1427

 
 

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 4 of 51

 

 

 

IMPORTANT MESSAGE

 

 

ror? j kg PSE 1

DA

ee err

M

“eK BLOX

ah > AM
Time £ ie <Pm.

 

OF

PHONES
MOBILE

 

TELEPHONED

PLEASE GALL

 

GAME TO SEE YOU

WILL CALL AGAIN

 

WANTS TO SEE YOU

RUSH

 

 

RETURNED YOUR CALL

 

 

SPECIAL ATTENTION

 

 

 

gf f
MESSAGE xO Veed paeetes

 

 

 

 

 

 

a
114

 

 

SIGNED:

a

 

 

IMPORTANT MESSAGE

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: Lot 3
ron 0A fea ivjein Ft
' . rotp
DK we 3 FP “f TIME a4 > Pi
M
OF.
PHONE! i@ 4 c
Peon ce t :
- TELEPHONED 7% || PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH ;
RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE
2
SIGNED 1184

 

 

 

 

 

-[ IMPORTANT MESSAGE

 

 

ron 2th 22S fe EG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE

 

 

ron__/22 fA he Fe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
   
 
 

pe Rega ae

Ta weer rere Re

 

ates
= red

 

 

 

 

 

 

 

; AM. 7 “1? AMM.
DATE TIME_, PM. me ILI ELOF me 522 7 PM
a7 " “ —
{ ne
OF OF
PHONES PHONES
MOBILE ‘ . MOBILE
TELEPHONED PLEASE CALL "| [TELEPHONED /7_| [PLEASE CALL
CAME TO SEE YOU WILL GALL AGAIN 2°" GAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH 4° | [WANTS TO SEE You RUSH
RETURNED YOUR CALL SPECIAL ATTENTION ; RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE ” MESSAGE
F
oe
. 8402827
{oo
SrGNED, —_, = co SIGNED.
oe wf

 

GIUFFRE001451

 
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 5 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eo __.
3 IMPORTANT MESSAGE IMPORTANT MESSAGE
a FOR Grr] in | Pron MS, MAXWELL —

ay | | bate re 2a BR DATE a a5 | 7 rue 655. Git)
| OF Cok: a Pre. . OF - ft
a

~@ TELEPHONED PLEASE CALL FTELEPHONED PLEASE CALL

a CAME TO SEE YOU WILL CALL AGAIN | GAME TO SEE YOU WILL GALL AGAIN

(@ WANTS TO SEE YOU RUSH WANTS TO SEE YOU RUSH

(3 | [Retorweo vourcaut|”sPeciaL ATTENTION RETURNED YOUR CALL] _ | SPECIAL ATTENTION

e : | MESSAGE message _KETURNIN YouR CxtL-
5

[5

(2

[2

Le i

Le i | signeo at SIGNED sigs
(2 i

 

 

 

 

‘pawn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 | Soave 6 oe wee CON YO
| Valo each Sterley, Ye Ales

\Wece aw aclo kecavy TCL?

SA02830

 

is J L IMPORTANT MESSAGE | IMPORTANT MESSAGE |
ls FOR : | For hte EN

i os AM. : —/ AM
i» : B TIME _____. P.M. . | DATE. TIME 4 PML
[> Lista ,

i ~ * - +
: | OF joe : OF.
|

ae : | MOBILE

F to TELEPHONED PLEASE CALL ‘Se]i 2 | | TEvEPHONED PLEASE CALL
a | CAME TO SEE YOU WILL CALL AGAIN | CAME TO SEE YOU WILL CALL AGAIN
WANTS.7O SEE YOU RUSH "+1 | WANTS TO SEE YOU RUSH

| RETURNED YOUR CALL| —_j| SPEGTAL ATTENTION ‘| RETURNED YOUR CALL SPECIAL ATTENTION

| : _
Ls ; MESSAGE h wessace LOO lo. Inelofial To

 

  

ne

 

 

 

 

4
=

 

 

 

 

  
 

 

 

 

 

 

 

 

SIGNED. : amie?

GIUFFRE001454

emi eee felon pe eek RM pate mee epee es cea ceetimine ins oi rnemas ©
Ob Oooo TTT TSO OSS

SOD

8080.

les
®

‘SB 8

EELSTSSSSUS EEN SS

PR ne eee re ee

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 6 of 51

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE | IMPORTANT MESSAGE
ron_0S) 21} 54 ron HR Erté in
DA Fok Me EPSTEN 2371 gf oar Time 320 PM.
OF, OF. : :
2
MOBILE > | MOBILE
TELEPHONED PLEASE CALL ; | [reuernonen VL PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN | | [CAME To SEE You WILL CALL AGAIN
WANTS TO SEE YOU RUSH ‘| [wanrs 10 SEE You RUSH
RETURNED YOUR CALL| | SPECIAL ATTENTION RETURNED YOUR CALL| —_{{ SPECIAL ATTENTION
wessace_ PLEASE CALL ME" | = | segssae

- - pei CrLei
sn i
: $ATH
SIGNED a i - + | sioneo sina
|| IMPORTANT MESSAGE | | ' IMPORTANT MESSAGE
FOR MR EPSTEIN 2 | For O5falos > , —
OSf >! | ppeTO MRECSE Cr ne 12 ae BME
ut s * 4 -
"TELEPHONED “ll PLEASE CALL iw 4 TELEPHONED - v* | PLEASE CALE ”
CAME TO SEE YOU WILL CALL AGAIN "[ ToaMe To SEE You WILL CALL AGAIN
gFE'TO SEE YOU RUSH ; | [WANTS TO SEE You RUSH
[RETURNED YOUR caL.| | SPECIAL ATTENTION | [RETurNep vour cats | [SPECIAL ATTENTION
4 _ : ,
MESSAGE ‘Aue D ‘; | MESSAGE .
es : CALLED
Doe SA02833
SIGNED Sr  T stenen 2

GIUFFRE001457

 
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 7 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ree nn eneatnncindiitede on pti om negate capone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cm :
a | IMPORTANT MESSAGE IMPORTANT MESSAGE
3 | ron) PECOLY FOR eo fos/or _
L@ | jon ue Bt: | weEOR MR ERSTE Ne 7:44 Be
(3 cot Crsiai O-€
re: fo called MS. WAXWECL
(9 > | PHONEY PHONES
; ; | MOBILE. - MOBILE
re : TELEPHONED PLEASE CALL ! 4 FTELEPHONED - T PLEASE CALL
re GAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU WILL GALL AGAIN
3 WANTS 10 SEE YOU RUSH : | [wants To see vou RUSH
3 RETURNED YOUR CALL SPECIAL ATTENTION i | {RETURNED YOUR CALL SPECIAL ATTENTION
3 ‘| MEssace MESSAGE CALLED iT NOT
ee - | VERY tmpoReTEnT *
[5 :
es :
Ls
es
wa 7
| 3: SIGNED. ia ‘ SIGNED K ane
[25
——— |
(> ' | [IMPORTANT MESSAGE |. IMPORTANT MESSAGE
[2 . FOR Mr EPSTEIN : ‘FOR. MR ‘ EPSTEIN
Lz bar (06/1 {OF mel 43 oda : crue 8:57 pine
Ce a —
la, | | ba | a
Cae +f Mosite i | MOBILE :
La, ' TELEPHONED x |] PLEASE CALL : 7 | TELEPHONED 7 | PLEASE CALL :
% CAME TO BEE YOU_ WILL GALL AGAIN CAME TO SEE YOU WILL CALL AGAIN
Le i WANTS TO SEE YOU RUSH - WANTS TO SEE YOU RUSH
Ls : RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION
: \
te MESS Ane CALL BRCK ‘ MESSAGE ——
iD fe — . WILL BE” ComInG *T
| : WW AMA roOpay
‘ . ae N .
{ : SA02836 _
. sianeD: A = | } SIGNED. : : art

 

GIUFFRE001460

 
ro
:

de

cee aan i erates ean an ann
wBHddaddSS

oe

‘Tenet

DONS OUG 0000985

ne tee teen ee ne ee ak

SPVTVTTTBTTTA

& &

dba

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 8 of 51

 

 

 

ce me ig te.

 

DATE

M

IMPORTANT MESSAGE
i __

TIME

 

AM.
P.M.

 

OF.

 

 
 

MOBILE.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TELEPHONED PLEASE CALL TELEPHONED "1 PLEASE CALL
GAME TO SEE YOU WILL GALL AGAIN CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION . FRETURNED YOUR CALL SPECIAL ATTENTION
_| MESSAGE MESSAGE a
Cadce dd. SAYING
fete OnE Calter
a
Fiicet fALAM BFacH
a . Ke, a
SIGNED: 1184 SIGNED. 1184

 

IMPORTANT MESSAGE +

FOR |

Acids
parE fe COW singe FSS By
M

OF

<a
MOBILE. 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE

M

 

 

TIME *

[Tiveoe ESSAGE | |
FOR

PM.

 

OF

 

Y PHONES

MOBILE.

 

 

TELEPHONED

" 1 PLEASE CALL

 

CAME TO SEE YOU "

WILL CALL AGAIN ©

 

WANTS TO SEE YOU

AUSH

 

 

RETURNED YOUR CALL

 

 

SPECIAL ATTENTION

 

 

 

 

MESSAGE

f sf l
Wi Pe Pi

 

BS 30

 

 

 

‘ SIGNED,

 

 

 

‘TEIMPORTANT MESSAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cpe. RP AM.
| DATE TIME BR.
Mm i
o_._H=>- tox pol |
PHONES
MOBILE
TELEPHONED PPLEASE CALL
GAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU AUSH
| RETURNED YOUR CAEL SPECIAL ATTENTION
MESSAGE
ue ;
Kt
§402837
SIGNED

 

 

 

 

 

 

GIUFFRE001461

 
—
(

60050505

006;

85066

bOdS6

e

vO Gi

vob:

169 10051

4

TEEROSSESE SOLES:

__| [IMPORTANT MESSAGE
° .| FoR :

— TIME [0 3b ate

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 9 of 51

 

 

 

 

 

 

 

IMPORTANT MESSAGE
OO ae i “8 Biv

 

 

  

 

 

 

 

7 MOBLE_——
TELEPHONED ~ | PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN
WANTS TG SEE YOU RUSH
RETURNED YOUR CALL. |- SPECIAL ATTENTION

 

 

 

 

 

 

 

  
 

TELEPHONED
GAME TO SEE YOU’
WANTS TO SEE YOU

 

 

RETURNEO-YOUR CALL

” | PLEASE CALL
WILL CALL AGAIN
RUSH

SPECIAL ATTENTION

    

   
    
     
 

    

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“MESSAGE - | MESSAGE
CAMBER ws” oa
— en
. aoe . : of phoow i ie
yt ve
ia ae
a
J) SIGNED. a SIGNED a
‘ ue -

 

 

 

 

 

vare 1} 4 ) On -

‘i

2

 

 

 

 

IMPORTANT MESSAGE
EPS ERM oy

ron =
iA mmc bat: oh
us bdAy tsE tt

oF P| .

 

 

 

  

 

 

 

 

 

 

 

 

 

 

PLEASE CALL
CAME TO SEE YOU WILL CALLAGAIN
WANTS 70 SEE YOU RUSH '
RETURNED YOUR CALL SPECIAL ATTENTION

 

 

MESSAGE SHE Is WORKING
Fea Home .TODRY

FL CACC THE ABOVE
# ASAP

* e

 

 

 

} SIGNED

 

 

 

 

 

 

 

4 PHONES
MOBILE
TELEPHONED LU TPLEASE CALL |”
GAME TOSEE YOU f[ =] WALL CALL AGAIN:
J WANTS TO SEE YOu RUSH
J ( SETUANED YOUR CALL SPEGIAL ATTENTION

 

 

 

Messyqr—__
“HE ALE Cr
WHEN: 70SS/BlE

 

 

S
SA02840
. a.

 

 

 

 

GIUFFRE00 1464

 
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 10 of 51

 

 

 

 

 

 

 

 

 

 

   

 

  
 
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 
 
 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

Lo } ———

4@ | | [IMPORTANT MESSAGE | IMPORTANT MESSAGE

TS |, | con FRE

Ts ezfaodaie oe G 2% ae DATE panes ed
ee OF = = OF
CT Uuwa | _———~-
‘Ty ‘| MOBILE MOBILE
if? » | [reepuonen.— |..Pevease cau. TELEPHONED ° | {PLEASE CALL 7
it? CAME TO SEE YOU WILL CALL AGAIN - - | CAME TO SEE You WILLCALLAGAIN, |
i? WANTS TO SEE YOU RUSH WANTS TO SEE YOU RUSH
2 REWIRNED YOUR CALL| | SPECIAL ATTENTION RETURNED YOUR CALL| | SPECIAL ATTENTION i
ai MESSAGE p L CALL | MESSAGE /
a f Cate w — '
we las é “—
‘la : -
prt

1

pe

er ae

> I | |LSIGNED LA SIGNED fH
im F | ~ . i

ei # | |

42 | | IMPORTANT MESSAGE | [| &, IMPORTANT MESSAGE

.|s - yf BOR | FOR MR CRSTEIN

id pare TIGL eH re LE Bt Baas : pare L1G | 04 re L150 Ph.
|) te ue AIAY EE €-

Bee i " ”

2 | | oF for hit :
H@, | [ne | ewe |

mT 2 | | [TELEPHONED | PLEASE CALL vit: |. [reverHonen (| PLEASE CALL Ve

muy =| | [came To SEE YOU WILL CALL AGAIN _ + | [CAME TO SEE YOU WILL GALL AGAIN
ar’ : WANTS TO SEE YOU AUSH :, | JWANTS To SEE YOU RUSH

bh 2 : | FRETURNED YOUR CALL SPECIAL ATTENTION 1) PRETURNED YOUR CALE SPECIAL ATTENTION
12 |

 

 

. HE IS WORKING -| : a :
Wi a MESSAGE
ROMGE GARE 0 Dy KORA £4@N TUESDAY
fl ;

 

         

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

ie 2 | tHE Above] | | NG ONE FSe7TomonRou
we | 4 ? 3 .

x “9 : # oh: : "an
a. SIGNED K BB we _ &

GIUFFREO01465
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 11 of 51

 

 

SSEEROGOCEO UKE OY OG vo Ou ue «a «

$0174 1001

QUBBESESSESEERBEGEES

iB Eide MSs DORN ERO FH pemee ee ewe ——— -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

   
   
    
   

 

    
   
 

  

 

    

 

    
 
   

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE IMPORTANT MESSAGE
a r = =
FOR 7 eee Peo 6e # RS : FOR & .
A Sorry “A amy” AMT
DATE? 8 t . “sive 3M. DATE 2 time _f + “2 iM.
M : a “ a {
- . ar BRA OM t. Fo,
OF__: _ sop We Le
PHONES” © oe
MOBILE :
TELEPHONED sf we" PLEASE CALL TELEPHONED PLEASE CALL
CAMETOSEE YOU 4 [WILL CALLAGAIN. CAME TO SEE YOU WILL GALL AGAIN }
WANTS TO SEE YOU |: RUSH WANTS TO SEE YOU RUSH
RETUANED YOUR GALL SPECIAL ATTENTION AETURNED YOUR CALL SPECIAL ATTENTION j
MESSAGE MESSAGE Eh & Sava Af ode ;
wai ebeaat Leh
. dott!
bikes. Abr Sih: atch
cathe r AC oh é oe wh Gf Viod i
f.
ti te Ryne we +405
- ch iv? ' ian raph iat x far ALP.
SIGNED a SIGNED. A

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE Me MESSAGE
Mier <P IZ, ron 1h &P Sittin
| Dl Ne

 

 

 

 

 

FOR
AM.

DATE 1. Tie —_— P.M. DAT TIME , BM
w SO i ak aaa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~ + .
or 4 _ OF
PHONES 7 cite. PR em PHONE/
‘MOBILE. tN et ee |: MOBILE
TELEPHONED: . |. WPLEASECAL | +f I TELEPHONED PLEASE GALL
CAME TO SEEYOU "| MIWRLCALLAGAING’ fo TE CAME TO SEE YOU WILL, CALL AGAIN
WANTS TO SEE You | __-|/RUSH 4 WANTS TO SEE YOU RUSH
RETURNED YOUR CALL{ —_||/ SPECIAL ATTENTION J : RETURNED YOUR GALL] PSPECIAL ATTENTION
- one te al Sarhy i

 

| MESSAGE = ne.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MESSAGE sat
SKE i i} S@e spe AAG bea. — a8 OS 4 Sac
J Ihe oy T ‘eo he g e AOL
aif 3v wel Soelna rae
. Ce ae ark
SIGNED. a SIGNED. _SAOOL«ES ae

 

 

GIUFFRE001436

22 am ay ple ee a de a
Pty

eit

ShdsdbSL bb dSERESTOVYD.O.GVUOLUVUUUVYVVUUUYUU UU

861184 10/01

sf

§).

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 12 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE IMPORTANT MESSAGE
FOR nab EE pe re. ty FOR MA é Powe RM —
pare ALL ins _ a mie _iee “95 Sie pate jas | ent nme OR Be
M

 

a)

M
SMY DOR

: . | OF...

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TELEPHONED \AYPLEASE CALL TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL GALL AGAIN CAME 70 SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU AUSH WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION
mameng | one 7 - wy Tat ae - Bee dat i
messace HET ARE message RETUNING FOUR Cau?

 

 

Life Aber Ae. LOSER (RID
Abs Feder: Bessy ake

Senet sane
| Xe a a
TP ;

 

 

 

 

 

r
a

‘" a
SIGNED. a SIGNED i ~. 1184

‘

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE IMPORTANT MESSAGE
FOR — Ae PR. : +: ron ik: EPSTEIN
Moet : vy AM Yee ao AM,
DAT! Nun ke me cee oe DATE 2 panied vive! 45 om
$ ee
a
M M :
ne : 4 A uehe ;
OF _ OF MIS MAAWE OL
fi PHONES
MOBI —_ , MOBILE
TELEPHONED PLEASE CALL TELEPHONED j- |/ PLEASE CALL we
CAME TO SEE YOU WILE CALL AGAIN ‘| CAME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE-YOU RUSH | | WANTS TO SEE YOU RUSH :
RETURNED YOUR CALL SPECIALATTENTION | —i 7 RETURNED YOUR CALL} — f SPECIAL ATTENTION
ay eon oF " ff uw — - . 4 vt
MESSAGE WAS GSS MESSAGE f—ELL OR ire Ta
PAL elntewen nO e CPR tee, CALL ME *
tales yu 3B tli ta
. t t
sa is et ee
fer Tin Rae ee th
no —
Von dc; st 7* . .
§A001464 _

 

 

 

 

 

 

 

 

 

i

: ¥
Po 7 ‘ \ ~ Bi
O_o SIGNED ws 1184

 

GIUFFRE001435

Te A eee et nee ene alle wom

 
DOOSET TOGO OOS

ry

VHOHHBHS

sd de

eee

   

 

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 13 of 51

 

 

 

   
   
 

RTANT MESSAGE |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHONES
MOBILE
TELEPHONED | PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU AUSH
RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE

Customs: ad: 24

_Acevircs et |

 

CS)

¥

Nezot 1 ny ehicles
Qe Fos

 

SIGNED.

 

 

1184

 

oom

 

 

 

IMPORTANT MESSAGE

 

 

rons

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHONE/

MOBILE
| TELEPHONED PLEAS& CALL

GAME TO SEE YOU WILL CALL AGAIN

WANTS TO SEE YOU RUSH

RETURNED YOUR CALL SPECIAL ATTENTION
HESSAGE_

‘ . . 1
iJ rk i ff i a Jj Ch “oy if}.
4 VA ae. =
Lt b>
a
SIGNED. 1184

 

 

 

 

 

 

IMPORTANT/MESSAGE

 

 

a

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oe
:
APR ee anette

4, AM.

DATE TiME PM.
“we wa
OF

PHONES : . J

MOBILE a

TELEPHONED PLEASECALL =“

CAME TO SEE YOU Hin CALL AGAIN = | LJ

WANTS TO SEE YOU RUSH:

RETUANED YOUR CALL SPECIALATTENTION |
MESSAGE

i
a

SIGNED:_. tae

 

 

‘IMPORTANT MESSAGE

 

 

 

TELEPHONED

 

 

 

 

 

 

 

 

 

 

wae neds Tho eten tak he, te as

PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN
WANTS-TO SEE YOU RUSH .
RETURNED YOUR GALL SPECIAL ATTENTION.
MESSAGE
_ ty
: SA02845 :
SIGNED. a dtad
=

  

GIUFFRE00 1469

 
aj yal
{

poOo SC eTE EEE

‘TT

Dod

ah

8 Sebsbe

was

   

 

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 14 of 51

 

 

 

 

IMPORTANT MESSAGE

FOR aa! : |
rule 2 LOY

 

 

 

 

 

DATE ~a5 hua
1
Mu 1 ‘ eh
“ Spe qt a, . saw aT
OF f we F Zz - io |
PHONED Gh wee
MOBILE = . es t
af

 

 

= | *
TELEPHONED ___-|-“" || PLEASE CALL
GAMETO SEE YOU |” WILL CALL AGAIN

 

 

 

 

 

 

 

 

 

 

 

WANTS TO SEE YOU” AUSH

RETURNED YOUR CALL SPECIAL ATTENTION

message... .. CANE,
She AS Al “THE IAFO
YOM NEEB :

 

a

 

Be
{SIGNED 1186]

 

MOBILE nt

RETURNED YOUR GALL

 

” | sSi@NED

IMPORTANT MESSAGE |
AM,

we 0 20°Auy rwe B.A. PM.

OF
PHONES sa

 

 

 

 

oe

of] PLEASE CALL
WILLCALLAGAIN .
RUSH

SPECIAL ATTENTION

 

TELEPHONED
CAME TO SEE YOU *
WANTS TC SEE YOU

 

 

 

 

 

 

 

 

 

MESSAGE

Rehiens you C cokl

 

 

 

 

 

=

 

SA02848 a

Le
eae

 

 

So MESSAGE

-DATE ofan ag wedi

ao = i oo oS FG pe “7

OF ‘ye

 

 

 

 

 

 

f

 

 

 

 

 

 

PHONE fo j
MOBILE A
TELEPHONED PLEASE CALL -
CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH
I SPECIAL ATTENTION

 

 

 

 

 

 

RETURNEG YOUR CALL
—

Cal) Hee BACK

 

:..LULrrtrtc( te

 

 

 

 

 

 

 

as
| SIGNED. 1184
: IMPORTANT MESSAGE
ror fat EVE.

 

3 | AM,
TIME 224-3 PM.

DATE
wel 2

 

 

 

 

 

 

OF

PHONE/

MOBILE veal
TELEPHONEO PLEASE GALL
CAME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE YOU RUSH .
RETURNED YOUR CALL SPECIAL ATTENTION

 

 

 

 

 

 

ae 8 8=—«

Me only “FUCHT to PB aves
SIS

—_——*

oy tah’.

 
   

t shy

    

‘Spl ind ths fhe Gegolen |

hiro yO Want’ to_c chouye pleoet._

 

 

l aon ice ect iat

GIUFFRE001472

ai.
: wap .

 

 
 

 
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 15 of 51

 

 

 

 

 

   
    
    
      
     

   
     

 

   

   
  
  
 

      

    

   
 

    
       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

[= + .
IMPORTANT MESSAGE | | [IMPORTANT MESSAGE |
raat He | [oe =
2 DATE ZN eu. me” f 7
1 PLEASE CALL "| FreverHonep PLEASE CALL
tT | fame to see WILL CALL AGAIN GAME TO SEE YOU WILL CALL AGAIN
ve WANTS TO WANTS TO SEE You | . | RUSH |
{2 , | [RETURNED SPECIAL ATTENTION RETURNED YOUR Galt |” | SPECIAL ATTENTION |
Is messact. MESSAGE |
\e | |
2 |
‘| z
2 | x !
| a | | stonep bre
Je! conn eee Heevee one e .
42 i : =
rl =m , | DMPORTANT MESSAGE | | | | FIMPORTANT MESSAGE |
“Ty | | ron ARPS STE] |e Hegepskin
i) . “| TIME PM. os TIME 2X pm
Le —_ |) a
1B 4 — [oF ; =
2, | | ox.
12; THLEPAONED| Jer peasegeu | aly 7 | [reuerHonen PLEASE CALL
ie awe TO sesvoU "4" * Fut calraéane Ltt ! | [came To SEE You WILL CALL AGAIN
Le : WANTS TO SEE YOU RUSH i WANTS TO SEE YOU RUSH
Le RETURNED YOUR GALL SPECIAL ATTENTION 7 (| | [Revunnen your cau] || SPECIAL ATTENTION ;
iL» ! nese. a ° MESSAGE She Saicl > ves
bata ‘She will) See You of. hea messoaes N Saud
ater Jl: |Mthal che § ste4 ‘or )
ot 1. 30 “2 nel Sect he i Ta L
7 , : a Cz Lin rie
— ahi do sao2ss0 am
SIGNED___ eat: TO | SIGNED. :

GIUFFRE001474
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 16 of 51

_-| [IMPORTANT MESSAGE] | |.
i | pon a | FOR LIE; Ag 4 A
pare Lin - OV rive 2241.0 Spy. f Babet-o4 o | mae OD eae

M + | jut

 

 

 

 

IMPORTANT MESSAGE |

 

 

 

DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OF ei
, | PHONEF : PHONE/
‘ iii i MOBILE
' | [reterHone> | eEPLEASE CALE, _ 4 | FFitepronep PLEASE GALL
TCAMETOSEE YOU | | WILL CALL AGAIN | CAME TO SEE YOU WILL CALL AGAIN
WANTS TOSEE YOU | RUSH ‘at . | WANTS TO.SEE YOU RUSH
RETURNED YOUR CALL| ff SPECIAL ATTENTION | [RETURNED youn CALL SPECIAL ATTENTION

 

  

 

    

 

 

BEDE DELETE TUE

 

 

 

 

 

ty iWEBSAGE.

Hey. pout ,
1? i Peg. bes COO¥ i= A DOW,
rae ff sid possible

 

i “48 tad
_ An. my: {30 toclac, * |

ae oth : a

See a0 :

 

 

3

 

 

 

 

 

 

SIGNED. — Ai

 

 

 

 

 

 

 

' "| IMPORTANT MESSAGE | |
! | pon Ay. SE:
of . oO

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

;
I
i
TELEPHONED PLEASE CALL . |] TELEPHONED ~- PLEASE CALL
!
CAME TO SEE YOU WILL CALL AGAIN . : CAME-TO SEE YOU ‘WILL CALL AGAIN
WANTS TO SEE YOU RUSH Y WANTS TO SEE RUSH :
RETURNEC YOUR CALL |. SPECIAL ATTENTION YOUR CALL SPECIAL ATTENTION
MESSAGE . : | MESSAGE.
Vleare call hee pot “Fake AA ve you. .
7 ge & a aa
SIGNED. 11847. : SIGNED. - 1194
; ii

GIUFFREO01493

 
LS
3
[S|
[>
[>
fa |
fa
a |
ts |
|
Ie |
3
L.
bo
le.
Le :
BS
Le
Lo
Ls
Lei
iE
te
Le
a
2
bm:

at

oo:

He

  
 

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 17 of 51

 

 

 

 

IMPORTANT MESSAGE
FOR Uv: Pe) TS ‘
| Yo ay

t.

 

 

   

DATE
Ma,

  
  
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

DF
PHON
MOBIL
TELEPHONED .  FPLEASE CALL
SAME TO SEE YOU WILLCALLAGAIN.
WANTS TO SEE YOU RUSH
"RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE

 

 

Yleste coll

 

 

 

 

 

 

 

 

 

 

 

Aw
: si}
SIGNED. N— ri

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE
FOR A * 7\ . '
DATE _tafodfod _ aime £29. ap
OF.
PHONES
MOBILE
TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL CALLAGAIN
{wants To see vou [- fausH
RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE
Please Cod her
SIGNED. c 5 1184

 

 

|. FIMPORTANT MESSAGE |

re 229 _ @

 

 

 

 

 

FOR__ Ww. SE
DATE lodlog

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

:FOR, Hs AE 4

TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU AUSH

JPRETURNED YOUR CALL - 4 SPECIAL ATTENTION

‘| MESSAGE

 

 

 

{
m__-S Asay wo a .
OF
PHONE/
MOBILE -
TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE
t — EO
Diease CM her _|.
4
: Of : : ;
SIGNED i» — —— ef

 

 

IMPORTANT MESSAGE.

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

Wleve Call Tey

8A02938

 

 

 

 

 

GIUFFREO01492

<y—24 : |:
_ SIGNED. 7 : 1164 J.

: re ‘
« saeerecectotan udhasnedihaeaal

 

aerate
%

O68

nbbbbEE

Sbbb

bb!

mip
6 SO

rostti

rt

oo 00b

bas

SSSSSTS:

ens

 

 

| TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN
‘| WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE

ie:

 

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 18 of 51

 

 

| IMPORTANT MESSAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S chadeline Apr royry
<a 7 —

 

PRolm Deache

 

_ House’

SIGNED. bas sien,

 

 

 

IMPORTANT MESSAGE

 

 

 

 

; AM.
pare_I2} Alo c Me 0:00 EID
Mv

PLEASE CALL
“7 WILL CALL AGAIN

TELEPHONED

CAME TO SEE YOU
WANTS TO SEE YOU RUSH

SPECIAL ATTENTION

 

RETURNED YOUR CALL
MESSAGE
. Vreate Cah hem

“3
iE el gr

 

 

 

ar

 

SIGNED

 

 

—F
ee o
z 1164

 

 

 
 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE | | |EMPORTANT MESSAGE
Mie mua . FOR. My “A: t :
: “h ' :
: | pare iz} poe rme_ S09 on
; Mts
OF ee : For
MOBI _ : MOBILE: -
TELEPHONED PLEASE CALL . : TELEPHONED |. PLEASE CALL
CAME TO-SEE YOU WILL CALL AGAIN i CAME TO SEE YOU | WILL GALL'AGAIN
WANTS TO SEE YOU RUSH * WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION. 7 RETURNED YOUR GALL] ° SPECIAL ATTENTION
MESSAGE. MESSAGE
Tell lin thod Chee Sho wc
Cees " loz \¢
= sA02943
. SIGNED. he ia - 7 SIGNED. : cfs ~ 1484
At : se _

 

GIUFFRE001497
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 19 of 51

 

 

 

 

 

 

 

 

   

 

 
  

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FUE.
iS IMPORTANT MESSAGE IMPORTANT MESSAGE
lus | FoR jE. FOR fGffcsagl
3 | | DATE ‘ me ZOOS
2 : PM — hi
2 : | oF : OF.
3. || (ie
ob MOBI MOBILE
re . TELEPHONED PLEASE CALL TELEPHONED PLEASE CAEL
2 | GAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU WILL GALL AGAIN-
re i | HwaNTs To see You AUSH WANTS TO SEE YOU RUSH
-~ : 7 RETURNED YOUR CALL SPEGIALATTENTION } [J : RETURNED YOUR CARE ~ | SPECIAL AFTENTION:
re | | Message MESSAGE
fe | . fk Case Crd
re © loess cell me Lee
rs ‘ \oee \é
Lay SIGNED. PS = pd SIGNED. 1184
Ip. 7 ven Bee eee 1

 

 

 

ose

 

 

 

 

IMPORTANT MESSAGE

 

 

 

 

 

 

 

 

 

 

 

 

SSSISSEEE

40961

Sesced

   
 

 

 

 

 

 

 

 

 

 

 

MESSAGE

 

. VP leesecelk rim

 

”

 

 

 

 

 

 

 

 

 

 

 

 

Yaw

il ay i : FOR = 4. = ig fe
LL i | OF
PHONES
a | MOBLLE
2, TELEPHONED PLEASE CALL TELEPHONED PLEASE-CALL
Fo: CAME TO SEE YOU WiLL CALL AGAIN GAME TO SEE YOU WILL CALL AGAIN
; WANTS TO SEE YOU RUSH © WANTS TO SEE YOU RUSH
! RETUBNED YOUR GALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION
- :
MEgdAsEk feat, f £ Ge u

che

 

 

 

 

 

 

 

 

ig Li ~ Mor
4 ‘
it ESS cea ~ Uy al
i
SA02949 ———

SIKGNED__.

as
1184

 

 

 

a ..
SIGNED. PS _ pa

 

GIUFFRE001503
 
 
   
   
 
   

   

‘mt

$606 004444 b45355 0a

RG Bea

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 20 of 51

 

 

IMPORTANT MESSAGE

 

 

LE

FOR

TELEPHONED

CAME TO SEE You
WANTS TO SEE YOU
RETURNED YOUR CALL

MESSAGE -

PLEASE CALL

WILL CALL AGAIN
RUSH ,

SPECIAL ATTENTION

 

 

Please / AD) her
lo pnigpow LS fete |
foeitedh day,

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE

 

 

Fon
DATE ;
M

OF,
PHONE

TELEPHONED
CAME TG SEE YOU

1 WANTS TO SEE YOU

YOUR CALL

— MESSAGE

A
TiME 42°85 a
. Py

  

PLEASE CALL.
TWAWILL CALL AGAIN
RUSH

 

GYease! Catl Tiga.

 

 

 

 

 

“T es
SIGNED im =

 

 

 

 

 

FOR_.

IMPORTANT MESSAGE l..

 

OF, :
PHONE/ .
MOBILE. : : :

 

TELEPHONED

- || PLEASE CALL

 

CAME TO SEE You

-FYWILL'CALL AGAIN

 

| WANTS TO SEE You

 

 

RUSH

 

 

a YOUR CALL

 

SPECIAL ATTENTION

 

 

MESSAGE.

Lee beet

Ais ess

Beet

 

SIGNED__|_s

 

 

 

 

 

IMPORTANT. MESSAGE.

 

 

M

| cor cae

DATE

OF,

ec pete: iy ‘
ile 8

PHONE? ~
MOBILE

 

| [ TELEPHONED

 

 

PLEASE CALL .
#CAMETOSEE YOU . WILL GALL AGAIN
| [WANTS To SEE You RUSH

 

 

REFURNED YOUR CALL

 

 

 

 

SPECIAL ATTENTION

 

 

 

 

 

 

 

 

 

3402967

MESSAGE

ey

 

CA

    

Prete Khim it
Bk phar: Farin Loe:
he, °F

 

 

 

 

 

: _E- SIGNED Kee

i 184
. e

 

Rl.
i154

GIUFFRE001521

arte an Eten eH ae Plier Rips ntfs
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 21 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Es
a pm: IMiPORTANT MESSAGE IMPORTANT MESSAGE |
. LP FoR Mice. FOR Lehfe Cy |
acme { . AM, i . Sar
vert | DATE YO S fOr TIME LID be Pl owe cf 5, bs me: 72 Be
. 1 . . ; mm a . - .
wi | uw Cen badoe Pw
oe | a
‘gat | OF ff OF.
“ f | MOBILE ; | MOBILE
we © FETELEPHONED = {¢~) |] PLEASE CALL ; | [TELEPHONED PLEASECALL =. | (7
"| | CAME To SEB YOU WILL CALL AGAIN CAME TO SEE YOU WILL CALL AGAIN .
og F | | WANTS TO SEE YoU RUSH _} | ]WANTS TO SEE YOU RUSH
.{ | | RETURNED YOUR CALL SPECIAL ATTENTION {  { [RETURNED Your CALL SPECIAL ATTENTION
: | MESSAGE | | Message

 

 

“he cull Like Peo.

i 5? © At PO OLA
| ain

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED. yt sienep ;

 

 

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i
1:
IMPORTANT MESSAGE IMPORTANT MESSAGE
et p FOR rn : FOR. ft (fr Euf .
ie AM. i » AM,
we Sf DATE TIME PM oj | OATE 2) 2 S/ OP J me LZ/: PM.
ag ie Ee M ~, : | MM. 7 :
a
i OF. : 3 OF
a fF} 1 PHONEY : PHONE!
fF | MOBILE ; MOBILE.
ep : TELEPHONED PLEASE CALL TELEPHONED PLEASE CALL
“ef CAME TO SEE You WILL CALL AGAIN i CAME TO SEE YOU WILL CALL AGAIN
wi t | {WANTS TO SEE YOU AUSH : WANTS TO SEE YOU RUSH
- [ RETURNED YOUR CALL SPECIAL ATTENTION : RETURNED YOUR CALL SPECIALATTENTION |
® [| Message i | MESSAGE
che |
‘ie | j
Jd
Jes | SA02998
. : . mrace minaret Riera.
SIGNED | | SIGNED, ica]

hi fe
t
rE

 

 

GIUFFRE001553

 
  

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 22 of 51

 

   

FOR

 

 

fiMPORTANT MESSAGE

 

   
     
     

 
     
  

   
    
 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE
ron Lire
TE 2? j

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OF
MOBILE. yew int ¢ }
PLEASE CALL TELEPHONED PLEASE CALL -
GAME TO SEE you WILL CALL AGAIN CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE You |. -dRusH WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION “ RETURNED YOUR CALL SPECIALATTENTION -|
MESSAGE . MESSAGE
awe Cet’ 4igy Core. Face tof ote
MANE £ La FA te? an 6-4.
tHe £3 oa phe Eng? bell ot er ocvin dt
fe fhe Augen Tew ks men. \ cabal ame
SIGNED p- SIGNED. 7 4 cs

 

 

 

IMPORTANT MESSAGE ,

 

 

FOR Lae of

 

 

 

 

 

 

 

 

 

 

MOBILE

TELEPHONED PLEASE CALL

CAME TO SEE YOU WILL CALL AGAIN
[WANTS T0 SEE vou | [nus

RETURNED YOUR CALL SPECIAL ATTENTION

 

 

 

 

Pit

MESSAG
Aibeo.e Catt

 

 

 

 

 

 

 

8A02968

 

 

 

 

 

 

 

 

TELEPHONED PLEASE CALL
CAME TO SEE YOu WILL CALL AGAIN
WANTS TO SEE YOU RUSH :
RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE. —e.
Course £ lt

 

lat Goer : .

 

 

 

 

 

 

 

GIUFFRE001522

 
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 23 of 51

 

 

 

 

IMPORTANT MESSAGE IMPORTANT MESSAGE
FOR Je. : rons) & -

ZIEUOS se LOB REE" Loe LZ EEF ae +: 4 0 fit
M wiCean Luc
| or LEAS. fiaxswelt Sf og

 

 

 

 

 

 

BATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHONE? | | PHONE/ o ben gp
MOBILE : MOBILE LG EDC =H
=
TELEPHONED PLEASE CALL 1 TELEPHONED _ | PLEASE GALL
CAME TO SEE YOU WILL GALL AGAIN . CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH ; WANTS TO SEE YOU FIUSH
RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE a 4 ! MESSAGE

 

69 (0 Provjwql Pe gie?

Pall Lily

 

 

 

 

 

 

 

 

 

29

 

SIGNED. |. fil - siGneD__)_- veel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i IMPORTANT MESSAGE IMPORTANT MESSAGE | | :
‘ ) FOR Vet tg FOR ZLOILED _ -
a 16), . DATE var fC fOE. mime CS DATE Bir 7, oe C zd TIME CF GIB.

= weer sir b
ra a

 

 

a AS

OF, OF.
PHONE) PHONE!
MOBILE a MOBILE.

TELEPHONED PLEASE CALL TELEPHONED “PLEASE CALL /
CAME TO SEE YOU WILL GALL AGAIN CAMETOSEE YOU {| I WILLGALLAGAIN e
. | WANTS TO SEE YOU RUSH WANTS TO SEE You |. [RUSH

RETURNED YOUR CALL SPECIAL ATTENTION RETUANED YOUR CALL SPECIAL ATTENTION

 

VV AY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ah TES ES Ce

%

SAL FS £04. Hata —
MESSAGE fee MESSAGE
if OBO vn oh fl | wat Ae

dle ake te tf tO Ce hh oo Le cA

stot in _ SAO

aA

 

 

AA NICLN

 

 

 

 

 

a ane

SA001067

 

 

 

GIUFFRE001388

oe
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 24 of 51

L IMIPORIAN IL MESSAGE |

a Lepper CY
=e Y

 

   

OF.

PHONE;
MOBILE

TELEPHONED ; PLEASE CALL
CAME TO SEE YOU..., WIL, CALL AGAIN

‘| WANTS TO SEE YOU RUSH

RETURNED YOUR CALL SPECIAL ATTENTION

 

 

 

 

 

 

 

 

 

 

MESSAGE

Lhe At ectes fe
pet Ah eiKthg

% Lge:

 

 

 

 

 

 

 

 

SIGNED, . i@

J IMPORTANT MESSAGE I.

DAT,

  
 

 

OF.

 

TELEPHONED PLEASE CALL .

CAME-TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH. 0 wo. wen
RETURNED YOUR CALL SPECIAL ATTENTION

 

a7)

hie fur Sent You
seme faxes Stilt
fre Novel of Like
adh an ie

 

 

 

 

 

  
   
  
  
  
    
   
    
  
 
 

 

 

 

IMPORTANT MESSAGE |
FOR Vette ips
DATE : me 23 AM

M "I sb hd oe

OF.

PHONES
MOBILE

TELEPHONED PLEASE CALL

CAME TO SEE YOU WILL CALLAGAIN
WANTS TO SEE YOu RUSH

RETURNED YOUR CALL, . SPECIAL ATTENTION

MESSAGE fA nd C ‘ott
GACL

f

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“SIGNED.

  

ewer me ees eee ne iw

 

 

 

IMPORTANT Bless

 

 

FOR bette CoH

OF.
MOR E

TELEPHONED PLEASE GALL
CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH

RETURNED YOUR CALL SPECIAL ATTENTION

uesenor (lode Cull her
Aack CAE Asante of
Pott site Sor ¢é2 os
that bl’ fe gona
ko me ef- 6M slByac
bd > eat fa Mer fo
the OKunch

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

piitetats

Sink, eaeegt ys

Been DM et

he uy ak

 

f

al
NED. ste Hadad 3 Hl
seh ae

Oss wicie

 

GIUFFRE001555

 

ete rie: sane tame

pp ee ne these

 
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 25 of 51

 

 

 

 

 

 

 

| [IMPORTANT MESSAGE
ron_/CTT ICY
2. Y

 

 

IMPORTANT MESSAGE
| ror Nextrey

i =
DATE TIME 6 05 PM.

iM
© ht
PHO

 

 

 

sooo res all

 

dsb heey res erate Be a etrae oe

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

MOBILE. a
{{ TELEPHONED PLEASE CALL : | [veverHonep _| PLEASE GALL 3
CAME TO SEE YOU WILL GALL AGAIN | | [CAME TO SEE You WILL CALL, g
WANTS TO SEE YOU RUSH | | FWANTS TO BEE You RUSH 5
RETURNED YOUR CALL |" | SPECIAL ATTENTION i | FReTuRNeD YOUR CALL |_| SPEGIAL ATTENTION ¢

; 3

: .

MESSAGE: ; 3
etic bak || |
: Back oe ME LCL

 

i Ltn of Shr titiflaf-/
i | frre SthaPrsofacy

 

 

 

 

 

 

 

 

 

SIGNED a

 

 

Bee me eee me ee re ee ee

 

 

 

 

 

iS MESSAGE IMPORTANT MESSAGE] | 4

 

 

 

 

 

     

LIV OS ne LS oi | are 2 fopP/O5—

: iY og
PH i PHONEY *
MOBILE, MOBILE.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TELEPHONED PLEASECALL = [FT] | | frecePnonen PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN : CAME TO SEE YOU WILL CALL AGAIN
WANTS 70 SEE YOU RUSH : | [WANTS 70 SEE you RUSH
RETURNED YOUR CALL SPECIAL ATTENTION | | [RETURNED Your caLL SPECIAL ATTENTION
MESSAGE. i | MESSAGE

At Se cabled i Crs’. cot:

pliwse cokl fer Datk

Burck

 

 

 

 

 

 

 

 

 

 

 

 

$A03001

 

 

GIUFFREO00 1556
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 26 of 51

 

   

 

 

  
   
   
  
   
   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pea - ; - a:
BD | IMPORTANT MESSAGE IMPORTANT MESSAGE] | 3
te ; FOR J&L eo oS :
oe | DATE 3/ 2 L Osx rime 2‘ POSE) | rd
iL '

lB |™ Chistoatne | a
gm | OF x
wi: | pone | | PHONEY 4
MOBILE | MOBILE ;
gigas | | TELEPHONED C4 | PLEASE CALL i | [reversonen AV" PLEASE CALL. 13
= J|cametosee you | | WILL CALLAGAIN : | [CAME TO SEE YoU WILL CALL AGAIN 3
ol tr | | WANTS TO SEE YOU RUSH ; | T TWANTS TO SEE YOU RUSH. a
4 RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPEGIAL ATTENTION ad
a] a " i 44
bod M (| MESSAgE
. f i e

ol | ‘i “i doesn + | ! the |
w@ ‘ Crisnmer #Ahe Phone. . 3
sd ST gianen Ah: ian SIGNED. if a
- IMPORTANT MESSAGE] { | [IMPORTANT MESSAGE] | 3
: - : | cor Fiftce ff aod WILL, eee ay 3
: A |: | DATE eS roe_[Z- 7 72 eM me. Sy Be / J: yO BM. a
fy | | | OF a
‘ r 1 PHONE? a:
fi ¢ | [TELEPHONED PLEASE CALL ; | | TELEPHONED PLEASE CALL 4
"> | FCAMETO SEE you WILL CALL AGAIN : | [CAME TO SEE YOU WILL CALL AGAIN a
fe WANTS TO SEE YOU RUSH | | [WANTSTO see you | .fRUSH 3
; . © | {RETURNED YOUR CALL| | SPECIAL ATTENTION | [RETURNED YOUR GALL| | SPECIAL ATTENTION %
ion IC 5S € ODL E PAS MESSAGE Pecs oO, 1 fer 4
Je Eo dA Coan... Coulof che . Lhe Car inc th be 4
mn be be bert at 2 pm fre tan 1S ait, . £5 2
| : pages 4
“4. a
$A03002 er a
SIGNED. a , tes] a
=—— ae

 

GIUFFRE001557

 
& © &

S6SSb646SSE SS

ees

 

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 27 of 51

 

 

 

 

   

 

IMPORTANT MESSAGE IMPORTANT MESSAGE

Let fed :

i | For LAT cty |
EB SPS O32 2 . z me: o rne_lL GOR
iw

 

 

 

 

 

 

FOR

   
 

 

Mi

OF . OF.
MOBILE : . MOBILE =

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TELEPHONED PLEASE CALL j | [ TELEPHONED iY PPLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN ! | | GAME TO SEE You WILL CALL AGAIN
WANTS TO SEE YOU RUSH : | [WANTS TO SEE you RUSH

RETURNED YOUR CALL || SPECIAL ATTENTION : | [RETURNED Your caLL | [SPECIAL ATTENTION

 

 

 

 

 

MESSAGE. . MESSAG :
Kofi yee | | “Thek he (ed Deol

LE PMO oot

 

 

 

 

 

 

 

 

 

 

 

SIGNED. ie : SIGNED, i

 

 

 

 

 

 

 

IMPORTANT MESSAGE | : IMPORTANT MESSAGE
FOR _: f=. ~ cor fig. Lf. UN bed nteh,

 

 

 

 

 

- Oy

PM.

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: PHONEY
: MOBILE
TELEPHONED PLEASE CALL TELEPHONED V/ || PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN : CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH : WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION
:
MESSAGE : | MESSAGE
Deoveuwout Yo i Lo} he cuk #
f : if

 

 

ecé hiv?

 

 

 

 

 

 

 

 

 

 

}

Seb SESE SS

 

i j————— ssoono7l. ss —
sieneD id. = ; signen__<<% i
= atch a ~

GIUFFREO01392

 
jay a> a Sah cay ae lp

‘op
SO1184 1001

:

Gd oSoaSOI dG AAG oO MHF TUVUTS BSED DE DEE EG GU bd vis

ve

cd

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 28 of 51

 

 

 

 

IMPORTANT MESSAGE
ee

 

 

FOR

“og fay fa yop AM.
DATE Fi Pt /O5 ae bite eM.

M

  

 

 

 

 

 

 

 

 

 

 

 

 

 

OF.
PHONE/
MOBILE
TELEPHONED ie" | PLEASE GALL
CAME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE -—
ae

 

7 5
kahit eu
é

—

 

 

 

Xx a

SIGNED

a r

 

 

IMPORTANT MESSAGE

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHONE/
MOBILE

TELEPHONED PLEASE CALL

CAME TO SEE YOU WILL GALL AGAIN

WANTS TO SEE YOU AUSH

RETUBNED YOUR CALL SPECIAL ATTENTION
MESSAGE _

“T a

SIGNED. wit: 4184

 

 

 

 

 

 

 

MOBILE
TELEPHONED wf PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION
-] MESSAGE
=

 

 

 

IMPORTANT MESSAGE
ron frit. Se agreed
onre Bf 1 jase TIME B45 Bp

 

 

 
 
 
   
 

OF
PHON

 

 

 

 

 

 

 

 

 

 

 

 

 

fAppaiqgtné fl as of
a E. AA “f
ua 3 ~ pin eye

 
 

 

 

 

 

 

 

IMPORTANT MESSAGE
FOR ys Ee.

sti odmern aah
ATE _ . mee A
M i

 

 

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

.
3 — Ft
Showy T acy
a a
fir iher,  pdtisen,
. f
sianeo.. “7S he

 

 

OF
' PHONES
MOBILE
TELEPHONED PLEASE CALL
CAME TO SEE YOu WILL GALL AGAIN
WANTS TO SEE YOU AUSH
RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE
g4001474 |.
aaa ee

 

Sian j

GIUFFREO01446
 

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 29 of 51

 

 

 

 

IMPORTANT MESSAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ay) FD AM.
DATE : 2. we ZO PM
M LBs
OF_____
PHONEY
MOBILE
OE -
TELEPHONED AC PLEASE CALL
‘ToameTo see you |\/ {wit cate AGaiN
WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION
wnt and he is ck the

 

t ed .

apd ovengthing has
been wiley biases la this
tn-7 won 4

c Lites 4. @

 

 

 

 

1

ee mp es wenee nem ee ee

 

 

 

 

 

 

[MIP ORTANT MESSAGE |

- Jeffrey
fi

 

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE |
FOR a * E =
4
a LoS __ we 18s a
“ ;
OF.
PHONES *
MOGOBELE_-"_*
TELEPHONED PLEASE CALL
GAME TO SEE YOU WILL GALLAGAIN
WANTS TO SEE YOU RUSH _
RETURNED YOUR CALE| ‘| SPEGIALATTENTION' |
MESSAGE
SIGNED____ J a
oe eo Barns ~— — ale a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMBORTANT MESSAGE

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ye ‘
M. :
OF tor wo
PH i | PHONES . “Ai -
MOBILE, : ie Noe Nurhdce: he. «es? Lh
TELEPHONED | PLEASE CALL ; TELEPHON RC Gr EASE CALL
‘CAME TO SEE YOU WILL CALL AGAIN ! CAME TO SEE YOU WILL CALL AGAIN. -
WANTS TO SEE YOU RUSH WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION : RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE * 7 MESSAGE as oe
: Th ad Ae welt @ o. y
:
! a .
i a
~ t i i
fo:
L
. ;
$A02972 £ AG
F
SIGNED. dio; Lsrenee, Le tae j

 

GIUFFREOQ01526

 
 

 

 

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 30 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i I
IMPORTANT MESSAGE | IMPORTANT eS
FOR jet! t a | For fet fre ¥
oS ANL : . AM.
DATE 4 [3 / OS rme_V2 : IO BN i | pate los’ TIME ALE -
z th shat Ae
OF ;
PHONE! - i
MOBILE
: I
TELEPHONED. PLEASE CALL Fl | TELEPHONED PLEASE CALL -
GAME TO SEE YOU WILLCALLAGAIN. ‘“f-~ ' CAME TO SEE YOU WILL GALLAGAIN
t
WANTS TO SEE YOU RUSH WANTS TO'SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION YOUR GALL 3
i
MESSAGE 1 | MESSAGE
| “oa a
f
i
i
t
SIGNED. if . SIGNED @
koe cee cee ee ape eo vie a ee ites coe wo eee _
i
1
i
i
i
i
TELEPHONED PLEASE CALL i TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU WILL CALLAGAIN
WANTS TO SEE YOU RUSH ! WANTSTOSEEYOU | {RUSH ~
RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION
i aan : ‘oo.
MESSAGE i | Message.
She weyt pupja
' ;
SA02975
SIGNED._“\_¢ a] 4 stenen _ ee

 

GIUFFRE001530

 
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 31 of 51

 

 

 

 

ee Re al

 

IMPORTANT MESSAGE

 

 

IMPORTANT MESSAGE

. FOR Fett icy FOR Bee 1
: af 3] 0S TIME q: Wie fF pare i wey! TIME PM.

 

 

 

 

6.8

DATE i = 4 PME Soi
tile fe ETE od a

 

 

  
 
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ea |e dm |
MOBILE._= = i | most
@ . TELEPHONED PLEASE GALL TELEPHONED PLEASE CALL
| | CAME TO SEE YOU WILL CALL AGAIN { CAME TO SEE YOU WILL CALL AGAIN
pel) | | | WANTS TO SEE YOU RUSH _ WANTS TO SEE YOU RUSH
ea | RETURNED YOUR GAUL SPECIAL ATTENTION : RETURNED YOUR CALL SPECIAL ATTENTION
WAR | CA ae aa
| MESSAGE € (3 martin’g 1 1 | weesace
oS 7 7 * :
nw | fo her dritnad ye | | .

+. t T ef ° verti a
ne rr cath he beck » , a . a

i : : ‘ : ral . ee oon worden .

: She woutol Lee Z e wile

£. . . Ci 3 dade CET Let are fo paket -
ele) he Sted ni th you : ne

aft
“
eT sicnep Lo f sianen ie
i mS
{
= !
IMPORTANT MESSAGE || | IMPORTANT MESSAGE
O@ TE dee Fat te of Z
aD F | pare__f 4 v Ss ne LOS" BS
a: tly Ais lane
“i 7 i wo
b. 1 | OF.
ke) c ; PHONE?
rf 7 MOBILE

re Ee TELEPHONED XK | PLEASE CALL TELEPHONED PLEASE CALL - cy ‘st
—! [TeaMETO SEE YOU | J] WEL CALLAGAIN CAME TO SEE YOU WILL CALL AGAIN F

e® t | EWANTS To SE You RUSH ; | [WANTS To SEE YOU RUSH

, t’ | RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION

®) 4 MESSAGE MESSAGE He ye co ft :

| a fit Buck

wD: !

i © Lsioneo Bl LE sienep SAO03013

Bin. tO

 

 

GIUFFRE001568

 

 
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 32 of 51

 

 

 

 

 

 

 

 

 

 

 

   
   

 

 

 

 

 

 

 

 

 

    
  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i
1
IMPORTANT MESSAGE IMPORTANT MESSAGE
ron Ee ——————— :
pod, " OA
DA SIV OS pare 2/9/08 __ time S26 By?
t . C
: M
t oars .
i
; | PHONES :
* 7 MOBILE . MOBILE
Seles): | | TELEPHONED" MT PLEASE CALE ; | TELEPHONED * || PLEASE CALL
" | | CAME TO SEE YOU WILL CALL AGAIN } CAME TO SEE YOU WILL GALL AGAIN
: r | [WANTS TO SEE You RUSH i WANTSTO SEE YOU | |] RUSH
i (= 4 | RETURNED YOUR CALL SPECIAL ATTENTION -RETURNED YOUR CALL SPECIAL ATTENTION
Pl ee : t .
ae oS
(. | MESSAGE i MESSAGE
me . 1 . . +
he t :
F :
“ i ~~
E
:
: | ‘
n = |
be i
SiGNED_-_} -« iB] + | sienen_ 2
; : :
mr re ee ee eee wh ee eee ee ee ee et ee -
Pe IMPORTANT MESSAGE ‘IMPORTANT MESSAGE
b> F I : ae , , .
b . | FOR ZL: : pf i ror_C\ ie
= . i re |
pi D, iM Pa. f°
i iM af
| | oF !
PHONEF =: - : PHONES 3
MOBILE. : _ : MOBILE “
“ at 7 t = at
TELEPHONED PLEASE CALE a TELEPHONED PLEASE CALL *
CAME TO SEE YOU WILL GALL AGAIN i CAME TO SEE YOU WILL CALL AGAIN ‘
WANTS TO SEE YOU RUSH | WANTS TO SEE YOU | | RUSH
RETURNED YOUR GALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION :
i e 3
MESSAGE ; i | Messace “*
—7{ sign fh i A = 5 ; - i
¥ ‘ ‘4
' i . _ *
| 4
SA02980 ‘|
: - a
i¢ wot i 28
| SIGNED. a ie { | SIGNED, — ie 4

 

 

 

 

GIUFFRE001535

BR a

wera

 
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 33 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

IMPORTANT MESSAGE || | | | IMPORTANT MESSAGE
\ Meare .
FOR fi: + i | FOR Je & :
" od ‘ far ge a As AM.
pa vr A OS we GIG BR) pare LILES 2S tM 2 Op
M __. : im LEE Lea rwell
OF —— OF — :
N
woe cal bw ad home aN |
TELEPHONED | ] PLEASE CALL set} || [TevePonen X| PLEASE CALL.
CAME TO SEE YOU: WILL CALL AGAIN a 4 CAME TO SEB. YOU WILL CALLAGAIN —
WANTS TO SEE YOU RUSH . | WANTS To SEE You RUSH .
RETURNED YOUR CALL} —_ {| SPECIAL ATTENTION : |. | RETURNED YOUR GALL |. SPECIALATTENTION. |
- MESSAGEW. 4 | | MESSAGE
|
x,
|
7 |
a ey i —_ + .
SIGNED___ ifr  SIGNED__}__ a
2 _ |
fas ; ] - = = = wo a ' fee j ~ . - os ‘ ° na = = .
ia : IMPORTANT MESSAGE IMPORTANT MESSAGE
sider | - A ~ a3 “
ef ror — ma | FOR_{,/L2" yo
: “Pak: ' tf ma. 2 9)
Be i" a 5 :
° bE OF.
_ PHONES
“ MOBILE.
i | | TELEPHONED PLEASE CALL TELEPHONED PLEASE CALL
* bE _ CAME TO SEE YOU WILL CALL AGAIN OAME TO SEE YOU WILL CALL AGAIN

Be a

: WANTS TO SEE YOU. RUSH “ WANTS TO SEE YOU | . [RUSH

; RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL fy’ || SPECIAL ATTENTION

4 . *

f - ,
<i i | MESSAGE MESSAG po
ae = Ba b Seer -_
ie i al 7 ==

ir i <— A.
gael) | faite,
Fs KE BO re 7
cris £, *
:
SA02981
a d i
a EE. : SIGNED alo) Jou. a *

 

 

GIUFFRE001536

 

 
a
4

ee

ddobEE

al

 

 

 

 

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 34 of 51

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE

 

 

 

 

 

  

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE
FOR Sojfrey ; FOR “y x.

. i AM. i a
DATE Cif. Of fos TIME &. PM.| : | DATE 1») os” os a
M C43 SPE M
OF. 4 OF
PHONES | | PHONE.

MOBILE : | | MOBILE__+-

TELEPHONED LX | PLEASE CALL ; | | TELEPHONED PLEASE CALL

CAME TOSEE You [‘~ WiLL CALLAGAIN i CAME TO SEE YOU WILL CALL AGAIN

WANTS TO SEE YOU RUSH ‘| [WANTS TO SEE You RUSH

RETURNED YOUR CALL SPECIAL ATTENTION i RETURNED YOUR CALL| || SPECIAL ATTENTION
co bos pulled __ MESSAGE

0d Ae and ne is ok the |: °

het L ‘ .
ee

end oreigthing hes : -

heen ‘MaaLlred. ln thes},
Came Pr, io they pond .
| Gaerke: c cfu i] | t sianep__ > ee

AL. oS Ss be.
so S a ween wt vee cee wee ew te Se
IMPORTANT MESSAGE IMBORTANT MESSASE |
re O40) f me OF PMP
M
OF. i -
MOBILE. (| RNe No number he est Xe |
TELEPHONED PLEASE CALL : TELEPHONED CCH PLEASE GALL
GAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU WILL CALLAGAIN -
WANTS TO SEE YOU RUSH WANTS TO SEE YOU] .|RUSH
RETURNED YOUR CALL SPECIAL ATTENTION ; RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE — MESSAGE
Thad he wed @.x/
¥
SAG2983
SIGNED @ “SIGNED.
wine '

 

 

GIUFFRE001538
  
 
 
   
  
 
  
  
   
 
  

 

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 35 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

al
1

IMPORTANT MESSAGE i IMPORTANT MESSAGE
FOR Fes t a i FOR fet fre ¥. ;
. AM. : . AM
DATE 4/3 { OS we 02 : inn ‘ DATE o THE Az! sha:
- - a _ i
= OAs A. at re Pow’
é —- f
OF i OF /
MOBILE { = MOBILE wet
; [ +
TELEPHONED PLEASE CALL XIE | | TELEPHONED X | PLEASE CALL
-| CAME TO SEE YOU WILLGALLAGAIN i CAME TO SEE YOU WILL CALL AGAIN
aE : N
WANTS TO SEE YOU RUSH : WANTS TO SEE YOU RUSH
AETURNED YOUR CALL SPECIAL ATTENTION FRETURNED YOUR CALL (SPECIAL ATTENTION
MESSAGE | | MESSAGE
x. i - *
t 1
'
i
i
} signe ry
1 SSS. SS... SSSSSneE =
i IMPORTANT MESSAGE:
1 | rong 4
i a . AM.) ai
; | DATE 41 o los TIME PM, |. 3a
i | :
OF.
i J PHoney
MOBILE : MOBILE ~
‘TELEPHONED , | PLEASE CALL | TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL CALLAGAIN i CAME TO SEE You WILL GALL AGAIN
WANTS TO SEE YOU RUSH i WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION i RETURNED YOUR CALL SPECIAL ATTENTION
i - oo i
MESSAGE . i | MESSAGE : =
’ . a i
She went FUP fet she weuat eee
t .
gud bak to thtavid |
~~} i
gA02986
7 Sie RE:
SIGNED <- _- ney ¢ {SIGNED a &
a drcren

 

GIUFFRE001541

 
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 36 of 51

 

 

 

 

 

 

 

 

 

 

 

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE IMPORTANT MESSAGE
] :
i
d
|
PHONES ? 4 PHONES
MOBILE : | MOBILE
| TELEPHONED OXPPLEASE CALL ; TELEPHONED Xl PLEASE CALL
GAME TO BEE YOU WILL GALL AGAIN i | | CAME TO SEE You WILL CALL AGAIN
WANTS TO SEE YOU AUSH WANTS TO SEE YOU AUSH
* | J RETURNED YOUR CALL SPECIAL ATTENTION ; RETURNED YOUR*CALL SPECIAL ATTENTION |
_& | Message ; | MESSAGE
7 as | : . - .
Dab |
nl |:
wld S| siewen J. Bl * Leven. sie
IMPORTANT MESSAGE IMPORTANT MESSAGE
A ed 7 , ‘ or - 7
FOR SB FOR-(} deer =]
TIME Lt MD i FD M PM.
at TM i oi
ET gt
4 OF. i OF
PHONES : | PHONES
MOBLE a | MOBILE
TELEPHONED PLEASE CALL 4 | [TeLePHonen PLEASE CALL
GAME TO SEE YOu WILL GALL AGAIN i | [CAME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE YOU RUSH . WANTS TO SEE YOU | {RUSH
RETUPINED YOUR CALL SPECIAL ATTENTION : | [RETURNED YOUR CALL SPECIAL ATTENTION
ied .
MESSAGE : F - j MESSAGE
A ae he A : i
LCDI S Nt =|
yy
t : .
SIGNED. ae 8402990 ates
' ;

GTUFFRE001545

ee ee

 
 

 

    
    
  

 

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 37 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HIMPORTANT MESSAGE IMPORTANT MESSAGE
Ot mom ! FoR. <
1 a fe foe yt, AME
me 41 Pie pare Sf 9for Z THE 2 ZO PRY a
i iu Yas Vier x wel 5
“OF —— | OF, ___
PHONE : PHONE!
mone col boy at home | MOBILE
TELEPHONED . “] PLEASE CALL Seby > | PTELEPHONED (XX | PLEASE CALL
CAME TO SEE YOU WILL GALL AGAIN : CAME TO SEE YOU WILL CALLAGAIN = |
WANTS TO SEE YOU RUSH ‘i WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR GALL SPECIAL ATTENTION +
3
- :
<a ; | MESSAGE 4
3
;
J r:
! 3
=
:
ei _. : 4
Ba
SIGNED 1184 i SIGNED. } 1484 4
i ; ;
eee ee er ee ee 2.023. 2 =
4
“+ TT IMPORTANT MESSAGE a
} “ g
Ton Or _ :
i : > hw) 3
waQ.A2 Mf 3
: M bo: 1 ; ;
i | OF .
PHON i | PHONE
MOBILE mm | MOBILE —
TELEPHONED PLEASE CALL TELEPHONED PLEASE CALL
. | CAME TO SEE YOU WILL CALL AGAIN : | | CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SER YOU RUSH WANTS 70 SEEYOU |. RUSH
RETURNED YOUR CALL SPECIAL ATTENTION i RETURNED YOUR CALL |’ || SPECIAL ATTENTION
MESSAGE ARE, Cor =
: 1 4 —_ =
<a .
i —T yo
i | Stig
a . 7 -
SA0299]
wee. E stawen. 1184 I
ae fo a

 

GIUFFRE00 1546

 
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 38 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ald |
0 IMPORTANT MESSAGE |] | IMPORTANT MESSAGE |
mL | FOR : FOR aoe a
Deas 228) EO ES
alk Mt, . M lo» SF. i

ae oF OF
hd * | PHONES | PHONE/

"1b MOBILE ‘ ] MOBILE
me y 4 | | TELEPHONED \/| PLEASE CALL + | }TELEPHONED _X || PLEASE CALL

| CAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU WILL CALL AGAIN

ani WANTS TO SEE YOU RUSH i WANTS TO SEE YOU RUSH

RETURNED YOUR CALL SPECIAL ATTENTION i RETURNED YOUR CALL SPECIAL ATTENTION
: MESSAGE MESSAGE
i Please. Calf Mere

Zack

 

 

 

 

 

 

 

 

 

 

 

7}

SIGNED. wa ae

 

 

SIGNED : ae

 

 

 

 

 

 

IMPORTANT MESSAGE |
ron 7M - J. i Epster “
DATE is nue 12.968

 

 

TMPORTANT MESSAGE
FOR ete a

 

 

 

 

 

fe am ee ee ee ee

 

  
 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M f |

; OF. =

i PHONE! ' 5 =a

| 4 MOBILE 4

TELEPHONED PLEASE CALL 1 | UTELEPHONED PLEASE CALL a
CAME TO SEE YOU WILL CALL AGAIN : CAME TO SEE YOU WILL GALL AGAIN S
WANTS TO SEE YOU RUSH. t WANTS TO SEE YOU | RUSH 3
RETURNED YOUR CALL SPECIAL ATTENTION : RETURNED YOUR CALL SPECIAL ATTENTION =
MESSAGE MESSAGE 3
g

{ 4

; ! 4

. $A001078 o

r 7 =

SIGNED vt of | sienep__© . wl =

 

 

GIUFFRE001399

 
eee eee

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 39 of 51

 

 

IMPORTANT MESSAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EEEELLEELEE

 

 

 

 

 

 

 

FOR___} t. :
DATE re 625
M oo ,
OF fo - fi} A
PHONE/
MOBILE
|] TELEPHONED of ff PLEASE CALL
CAME TO SEE YOU “TWILL CALL AGAIN
WANTS.TO SEE YOU RUSH \
RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE

 

 

 

 

 

IMPORTANT MESSAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ene ie.
=“ . A.

pare | + / OS _tve 2:2 dhe

M

OF.

PHONEY

MOBILE

TELEPHONED XT PLEASE CALL

GAME TO SEE YOU WILL CALL AGAIN

WANTS TO SEE YOU RUSH

RETURNED YOUR CALL| —_{{ SPECIAL ATTENTION

MESSAGE

 

 

 

 

 

SIGNED ‘s
<a

 

 

 

 

 

SIGNED. i

 

 

 

 

 

me TIME
=
M s

OF

 

 

 

MOBILE

TELEPHONED * PLEASE GALL
GAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH

RETURNED YOUR CALL

5

 

 

 

 

IMPORTANT MESSAGE |

 

 

 

‘ror. (de

DB

M

OF

Ops";

 

PHONE?
MOBILE

 

TELEPHONED

PLEASE CALL

 

CAME TO SEE YOU

WILL CALL AGAIN

 

WANTS TO SEE YOU

RUSH

 

 

 

 

RETURNED YOUR CALL

 

 

SPECIAL ATTENTION |

 

 

 

“ag BEC COC REEL UCL EEL CELE ECCLES

 

 

war lero goa

 

 

 

 

 

 

 

Re P of |
v & : 4

5

-|4

Saooiest  —-| 2

SIGNED tet &

GIUFFREO01402

 
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 40 of 51

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: IMPORTANT MESSAGE IMPORTANT MESSAGE |
FOR Ss. -. FOR fet pee f 4
- AM, :
DAT igi o > TIME nw PM, 5/0 4
M_. 4
fom! | OF OF a
ett |. PHONES PHONES at
‘ f Mose MOBILE ; mM
3! (Trevervonep _ | PLEASE CALL TELEPHONED PLEASE CALL 4}
7 CAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU WILL CALL AGAIN ‘{
oi WANTS TO SEE YOU RUSH WANTS TO SEE YOU RUSH of
if RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION i
i a
i Hf
i ga 4
ta | eynanid ee of a # i
i Ht
| ab oud cobyercuce : “it
y | 1h
call at 9 ALT BQ iswec~ Ori QMUCLELA ‘H
" e | Abs nuenter ts ‘i
' if rol i | tl
SIGNED. = SIGNED. ie
fi _ =|
: uf
| | [IMPORTANT MESSAGE IMPORTANT MESSAGE
ale } . waht he . z
= FOR me: ae FOR {| = Fay i
te AM. Fo CE ‘} oy
AD) | one TIME PM. DATE TIME_te we |
iit Mo ul
| !
wee _PHONE/ PHONES “4
| iOeuE MOBILE ¢
ae TELEPHONED PLEASE CALL ; TELEPHONED PLEASE CALL t
mi CAME TO SEE YOU WILL CALE AGAIN CAME TO SEE YOU WLLCALLAGAIN— |. 4
ft | WANTS TO SEE YOU RUSH WANTS TO SEE YOU RUSH a)
| RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOURCALL| | SPECIAL ATTENTION
-_ Le } . Sf ~
E ee | MESSAGE a c i « } [
alk y She chcesin iH aN te OCAaa P _ a \ A { Hl
t | Te (he Uscule s, bul call Ler LAAN rt
Ll | if YoU US vl ow Wasson ge ~ jo je 4]
- ] , ue 7
yi | Setove ov ottey the: AVAX OGY
| [moult . - . _
A | J
gaoo10s4 = — |
i} [_sienen, a ___ LSIGNED. si4 |
: | ,

GIUFFRE001405
 

 

  

 

 

F neliaain ree  e me_an ieee ea

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 41 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

   

te ae

 

 

4 ee en ee

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE i IMPORTANT MESSAGE
. <a ab
FOR ma éE si : { :
_ - A '
DATE Elisslos TIME GtZ ei) i
|
va LY.
OF OF. =
PHONES . PHONE/
MOBILE ; MOBILE,
i
TELEPHONED > V PLEASE CALL TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL GALL AGAIN CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOOR/CHYL | SPECL ATTENTION
a a ; ; bt
message. 7. Left ; ooM
WAS 55a 6 ge! eer _guveriag | |
hisw o :
MAG CL tate. !
ae an
SIGNED__}_ ea}: SIGNED. yies
IMPORTANT MESSAGE i IMPORTANT MESSAGE
FOR» bt
— AM.
DATE TIME PM.
q
z a
: i . ;
OF OF
PHONE? i PHONE/
MOBILE: MOBILE
TELEPHONED PLEASE CALL TELEPHONED PLEASE CALL
CAME TO SEE YOU CALL CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE : WANTS TO SEE YOU RUSH
RETURNED SPECIAL ATTENTION i RETURNED
i
ia en
; of eo AFT de
: . . . , _¢
SAOO1085
i “+
a]:
SIGNED. 1184 ‘ SIGNED. 1134

GIUFFRE001406

 

‘Li

 
SRE EGOOHDOOOOOOHOOLOOOOOOOOOE

BERS ECP aN, ERT, TREES BD RE NN aR RAL MRC SN A Wa ee PE op ene TES es TRS Some SiS EEN One

@ @

La)

iy

r

5C1184 1001

YS WA EN WRC YE OR A RP
L\POOPDOOOVES

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 42 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 
    
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE IMPORTANT MESSAGE
—
_ i on
ron FoR =f
ie pat Be yn Abe bp om Sot at oy YY
pistes ye SE OM, - Sire ios ree By
OF OF
PHONE/ PHONE/
MOBILE MOBILE
TELEPHONED PLEASE CALL TELEPHONED _ XC] PLEASE CALL
GAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE YOU RUSH WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION
TZ feet
messace __£. 2242 sores Sage MESSAGE
a
Let fo a ~o
‘ Z o¢ I Fug
papa kippay fon if 2= fil]
=e Pea arr ae
SIGNED. H 1104 SIGNED__1_». 1184
Smet ~™
IMPORTANT MESSAGE IMPORTANT MESSAGE
ror FOR
3 /4f6 ogee Bh Soleo ind AM,
DA ff OS Time fo SS BM." DATE Bie bpee TIME =
’ ™ A a .
M . M or fe
Z OF.
PHONE/
MOBILE:
TELEPHONED -] PLEASE CALL TELEPHONED \/ Peuease CALL
CAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU “F WILL GALL AGAIN
WANTS TO SEE YOU’ RUSH WANTS TO SEE YOU RUSH
RETURNED YOUR CALL |" SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL: ATTENTION
MESBAGE— , 4 MESSAGE
_ f i
> fie isfeet igh Live re
a
CO SOT te if ig fie
1 4
sha yaed 2? i
ee —
54001477
__ a
-! see a
ewe “Fe Ri SIGNED_—_}_~ 1124

 

 

 

 

 

GIUFFREO01449

 
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 43 of 51

a

 

 

 

 

 

IMPORTANT MESSAcix. »:; | se ORTANT MESSAGE

* 7 =,

FOR FHA - J. bo tft. 4 FOR Sr
GA Sef 0 FR OAM AM.
tet /3 ew, DATE TIME PM.

RAEN SAREE

   

 

   

      
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M , M
PHONES e
MOBILE ole a
TELEPHONED PLEASE CALL TELEPHONED PLEASE CALL %
CAME TO SEE YOU WILL CALL AGAIN : CAME TO SEE YOU WILE GALL AGAIN u
WANTS TO SEE YOU RUSH ‘| [WANTS TO SEE You RUSH 2
RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION x
MESSAGE MESSAGE Toa a
ce v4 1 ' a *
fh ~ oA, yan tee, a FINS &

 

 

 

 

 

 

 

 

 

 

 

 

 

=. Be
SIGNED__"— 1184 SIGNED.

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE IMPORTANT MESSAGE

ron fy). Epsterin con: 4 Estey 1 E
i mies tp oad me

rae hot bags DATE go Ae vie! 77

M

 

 

 

 

 

Ww
ft
33

a
ze:
Se Sa

     

 

OF. OF

PHONES PHONES
MOBILE . MOBILE

TELEPHONED /TPLEASE CALL TELEPHONED | + {PLEASE CALL

CAME TO SEE YOU WILL CALL AGAIN GAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU AUSH WANTS TO SEE YOU RUSH

RETURNED YOUR CALL SPEGIAL ATTENTION RETURNED YOUA CALL SPECIAL ATTENTION

ossacdh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| MESSAGE MESSAGE
<

eras cart he, fo

 

 

 

“T
ia:
ime
an
ried
‘le
en
aon
le

=
w
Pad
wie
ra
Sl
ro
eee
fee
wre
. ae
“a
ae
ee
a
wy
‘et
oe
as
eee
net,
lane
“4
wt
4
aria

 

 

 

 

 

Herb b bbs

   

 

 

 

 

 

 

im
SA001449 ve
7
~ vb lt a) 3
SIGNED__ 7— = SIGNED as i434
4 no ee ~

 

 

|

GIUFFREO0 1420

 
 

to)

  

ae

 

 

 

EEELL!

 

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 44 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: i , : “If
IMPORTANT MESSAGE I IMPORTANT MESSAGE. ig
> +
FOR FOR Sc 3
AMI 3 AM. HE
DATE TIME PM. i DATE TIME PM. fH:
' . *
M ‘ M He
PHONE/ : PHONE? ‘:
MOBILE. /  § MOBILE i
TELEPHONED PLEASE CALL : TELEPHONED PLEASE CALL 4
CAME TO SEE YOU WILL CALL AGAIN i CAME TO SEE YOU WILL GALL AGAIN af
WANTS TO SEE YOU RUSH : WANTS TO SEE YOU RUSH A.
RETURNED YOUR CALL SPECIAL ATTENTION : RETURNED YOUR CALL] —_|| SPECIAL ATTENTION 4
MESSAGE : ‘ - =f.
{ wed) Noa Aleve lo ; & J owe =f
a . te 7 . 7 fe
Lou food. : COUN Wise 4 “Hf
twill be Lae le (a> Son : y
= 3
*
4
SIGNED el] oo: Lsicnep 2

 

 

 

 

 

IMPORTANT MESSAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ie ery

 

 

 

FOR alo FOR
AM. AM.
DATE TIME PM. D TIME PM.
too.
M "EM .
i
PHONE/ : PHONE/
MOBILE. : | MOBILE.
TELEPHONED PLEASE CALL TELEPHONED PLEASE CALL |
GAME TO SEE YOU WILL CALLAGAIN CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH i WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION i RETURNED YOUR GALL SPECIALATTENTION | -
<pice i | Message
lease Call back Fire taguie
| | stavls f@ IS
?
SAODILNS6
SIGNED. iB}; Lsienep nes
1

GATREMSoT

 

 

 
Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 45 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE : IMPORTANT MESSAGE
— |
FOR.) 2 -
_ . A ;
ve 9/4/05 we_3240 BD)
“4 / :
MW .
OF
| PHONE/ : PHONE!
MOBILE , MOBILE
| TELEPHONED: ST PLEASE CALL ; TELEPHONED || PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH : WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPEGIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION
i
MESSAGE : MESSAGE
| k
i = w be hort
; i wn Xl ~horns trey.
SIGNED jy se} o* od sienen XK. ae
PR . a coven ee
@
IMPORTANT MESSAGE i IMPORTANT MESSAGE
FOR.___] = Pron 2a, Epcte ia
I 3 A . AMM.
DATE 3/4/08 TIME 1:23 éw) DATE F fe fer TIME LO oy
j OF. : OF
: PHONE/ i PHONES
i MOBILE. : MOSILE
ne | TELEPHONED PLEASE CALL TELEPHONED i] PLEASE CALL
i CAME TO SEE YOU WILL CALL AGAIN - | | CAME To SEE You WILL GALL AGAIN
i & : WANTS TO SEE You RUSH WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION : RETURNED YOUR CALL SPECIAL ATTENTION
pee - '
ic i ecemee
oy '
ae a : :
paje i
= , i
ShoulT schedule auy_| |
eoue else 2 oo SA.001089
SIGNED. ies, : SIGNED of Pt
o Manes .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GIUFFRE001409

Borate

RIEU CCE EC CCE TEE COCO COCT CUT OO CHEE EE EEE  eeeceeccrr

FOE ee

SS ee ee eee ete pe yop

 
Case 1:15-cv-07433-LAP Document 1218-8

 

 

 

IMPORTANT MESSAGE

 

 

 

 

 

 

ron___1- © -

DATE gholos TIME [Le Ge
w_G. [4

OF

PHONE?

MOBILE

 

TELEPHONED

CAME TO SEE YOU

WANTS TO SEE YOU
YOUR CALL

PLEASE GALL

WILL CALL AGAIN
RUSH

SPECIAL ATTENTION

 

 

 

 

 

 

SIGNED___1_-

 

 

 

 

 

 

 

IMPORTANT MESSAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ao Ble LHULER
at

FOR x _f .
DATE ahiol oS Me niu @
u__@. 74.
OF.
PHONE?
MOBILE
TELEPHONED PLEASE CALL.
CAME TO SEE YOU WILL CALL. AGAIN
WANTS TO SEE YOU RUSH
RETURNED YOUR CALL| | SPECIAL ATTENTION
MESS

 
 

 

 

 

 

SIGNED)

 

=

20

 

 

 

ee ees

 

Filed 07/15/21 Page 46 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[, . ~KtANT MESSAGE
PHONEY
MOBILE
TELEPHONED PLEASE GALL
CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH
RETURNED YOUR CALE SPECIAL ATTENTION
MESSAGE
S00 Pf
rs OK. with bere
| signep__] ie
yee .
IMPORTANT MESSAGE
on £.
' A,
DATE TIME As 0B
M
OF
PHONES
MOBILE.
1 [TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE
byew one #
SA001090
SIGNED} = ie

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GIUFFRE001410

Me
ie
ie
ae
ie
mn
é
ot
i
xe
ia
ne
™
i
~
-
Ta
i
“a
i
”
a
P
=

ee ae erate

Tete ete SEN CEE

wee eh eit ate

Cte scatete te

 

 
 

 

 

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 47 of 51

 

IMPORTANT MESSAGE

 

 

 

FOR TE .

 

 

PHONE?
. MOBILE

 

TELEPHONED PLEASE CALE

 

CAME TO SEE YOU WILL CALL AGAIN

 

‘TWANTS TO SEE YOU RUSH

 

 

 

 

-] RETURNED YOUR CALL SPECIAL ATTENTION

 

 

 

MESSAGE

 

Lath LOS tL

 

 

 

 

SIGNED__"}

z

 

 

 

 

IMPORTANT MESSAGE

 

 

FOR “T- E .

u__. CF.

OF

DATE Shelos

5

re 2/7 a

 

PHONES
MOBILE

 

TELEPHONED

|| PLEASE CALL

 

CAME TO SEE YOU

WILL CALL AGAIN

 

WANTS TO SEE YOU

RUSK

 

 

 

RETURNED YOUR CALL

MESSAGE

Kee tin’ peetela Lote

 

 

 

SPECIAL ATTENTION

 

 

 

 

 

 

REE idee yn SEE CCCCE CET CCeLecceriie.s SLcree cere ericrecesces

 

SIGNED_T}

Pe

 

[

4

a

4

4

4
eu

 

 

 

IMPORTANT MESSAGE

 

 

 

FoR

 

 

TELEPHONED PLEASE CALL

 

CAME TO SEE YOU WILL CALL AGAIN

 

WANTS TO SEE YOU RUSH

 

RETURNED YOUR CALL SPECIAL ATTENTION

 

 

 

 

 

 

 

‘DETOUR AUG
TU

O OW 2
Ty

 

 

SIGNED 1184

 

wee pe ee oe eee

MESSA

 

rot

| IMPORTANT MESSAGE

FOR ZT. & ;

 

 

UCPEE CCT: "4

 

PHONES
MOBILE

 

TELEPHONED

x

PLEASE CALL

 

CAME TO SEE YOU

WILL CALL AGAIN

 

WANTS TO SEE YOU

RUSH

 

 

 

RETURNED YOUR CALL

 

 

 

SPECIAL ATTENTION

 

 

  

 

 

RRRAMS SAAN AAA RARRAK ERK RAK RAR R ROR LES es

SAO01091

 

 

 

 

 

 

3
<

*:

wes

way

Bs

GIDFFRE001411

 
 

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 48 of 51

 

 

IMPORTANT MESSAGE
FOR ys E >

DA

 

 

 

P

  
 

 

we 915 SY
M
OF

PHONE
MOBILE.

 

 

 

 

‘SIGNED ie

PLEASE CALL

WILL GALL AGAIN
RUSH

SPECIAL ATTENTION

TELEPHONED _
CAME TO SEE YOU
WANTS TO SEE YOU
RETURNED YOUR CALL

 

 

 

 

 

 

 

 

 

MESSAGE
Ls gota 8 jer.

a,

 

 

 

 

 

 

—s

 

 

 

 

 

IMPORTANT MESSAGE
FOR FRA. ~f- <= = psfte {7

Flip fot 1o.0/
DATE TIME “Mi.
M Merge flab hs 1 AK

OF
one

TELEPHONED
CAME TO SEE YOU
WANTS TO SEE YOU

 

 

 

 

Lf PLEASE CALL
WILL CALL AGAIN
RUSH

 

 

 

 

 

 

 

IMPORTANT MESSAGE
ron_s\ E-

DATE

 

 

AM,
TIME PM.

 

 

PLEASE CALL

WILL CALL AGAIN
RUSH

SPECIAL ATTENTION

TELEPHONED
[CAME To SEE YOU
WANTS TO SEE YOU
RETURNED YOUR GALL

 

 

 

 

 

 

 

 

 

 

 
  

hou coulirwed
>\

 

 

 

do e wut & al\ ba aa

 

SIGNED. i

 

 

 

 

 

 

 

ron__j-& .

 

OF.

PHONE/
MOBILE

TELEPHONED

 

 

PLEASE GALL

 

CAME TO SEE YOU

WILL CALL AGAIN

 

WANTS TG SEE YOU

AUSH

 

RETURNED YOUR CALL

SPECIAL ATTENTION

BE OOP ECE CCE EE ELE ECON EL EEE CEO EOPEULUUTRUET

 

7S

 

 

 

 

 

 

 

 

 

 

RETURNED YOUR CALL

 

 

SPECIAL ATTENTION

 

MESSAGE

 

 

 

 

 

 

 

 

 

 

SA001093 ~
SIGNED__L_- rime

 

 

 

 

SIGNED.

 

 

 

BECO CEE POTEET EET EEE EEL PP OCEEEN Te CCEUEUES

ee =

GIUFFRE0014 13

 
 

 

 

 

 

 

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 49 of 51

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMPORTANT MESSAGE

 

 

 

 

  

ron__]- &- ,
DATE leltlos a

OF

 

 

 

 

 

 

 

 

‘2 oe Tt
€
IMPORTANT MESSAGE IMPORTANT MESSAGE
—
FOR $s at 4 ames
! . . 2 . ? 2
. - ~ Fal » £2. Ae
OF OF. :
PHONE/ PHONE/
MOBILE MOBILE
TELEPHONED PLEASE CALL TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH WANTS TO SEE YOU RUSH
RETURNED YOUR CALL SPECIAL ATTENTION RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE MESSAGE — :
+ “a _oe : ,
es 1 isl bites
at HA
Set nan oA - 4 7
= — zz
siGneo__} 2 SIGNED__j i184
noel

 

 

 

IMPORTANT MESSAGE

 

 

 

FOR | . & 2 ol
fe im fa
DATE mime (6° > Be

  
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M

MOBILE

TELEPHONED UX, | PLEASE CALL

CAME TO SEE YOU LWILL CALL AGAIN
WANTS TO SEE YOU RUSH

RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE

$A001469

 

 

 

 

TELEPHONED PLEASE CALL
‘| CAME TO SEE YOU WILL CALL AGAIN

WANTS TO SEE YOU RUSH

RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE

SIGNED__[ — im

 

Be
SIGNED___73- 1104

 

GIUFFRE001441

deena ee pond

 
 

 

a Se

eT See ee oe

 

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 50 of 51

 

 

 

IMPORTANT MESSAGE
ron__f.: fe.

 

 

 

 

 

 

 

~~ : Pa a ant,
DATE —— Ce -_ we 2" Go
M

 

IMPORTANT MESSAGE

FOR a) &
cares Time 22 @ eu

hi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
    

 

 

 

 

 

 

 

OF
PHONES
MOBILE
TELEPHONED PLEASE CALL
CAME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE YOU RUSH-
RETUANED YGUA CALL SPECIAL ATTENTION ;
7
i f
MESSAG 5 Se ae
Dred 8B E capes!
Cite ox ectlel, of
saa ae
SIGNED__f = 4104

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OF ;
HONEY
MOBILE
TELEPHONED [x” ff PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH
RETURNED YOUR CALL] {SPECIAL ATTENTION
MESSAGE
SIGNED. : tie

 

 

 

ae

 

 

 

IMPORTANT MESSAGE
FOR Wha. fi. Cr pester. *y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iy 4 . ALM.
are oft 2 05 Time fe? +30 pm.
OF
- PHONES
MOBILE
TELEPHONED if |] PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH
RETURNED YOUR'CALL ‘SPECIAL ATTENTION
MESSAGE

 

 

 

 

 

 

 

IMPORTANT MESSAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED. xe &:

1184

 

 

 

. PHONEF
MOBILE
TELEPHONED LX | PLEASE CALL
CAME TO SEE YOU WILL CALL AGAIN
WANTS TO SEE YOU RUSH
RETURNED YOUR GALL SPECIAL ATTENTION
MESSAGE
§a001470 —
— ee
SIGNED___} 11a

 

GIUFFRE001442

 
 

 

 

 

Case 1:15-cv-07433-LAP Document 1218-8 Filed 07/15/21 Page 51 of 51

 

 

IMPORTANT MESSAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TELEPHONED PLEASE CALL

GAME TO SEE YOU WILL CALE AGAIN

WANTS TO SEE YOU RUSH

RETUANED YOUR CALL SPECIAL ATTENTION
MESSAGE

_
ZB
signep__| 1184
—

 

 

IMPORTANT MESSAGE

 

 

 

 

of

 

 

 

 

 

 

 

 

 

 

TELEPHONED PLEASE CALL

CAME TO SEE YOU WILL GALL AGAIN

WANTS TO SEE YOU RUSH

RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE

 

Lo Ce bt tie cell Lttedte
ar Hegel ge ber iwvrcis
(EL ~ op 3° pre

 

 

 

SIGNED.

 

184

 

 

 

 

 

=

 

 

 

 

IMPORTANT MESSAGE

 

 

FOR Te

 

 

 

 

 

 

 

 

 

“2

 

 

OF

PHONE/

MOBILE

TELEPHONED PLEASE CALL

CAME TO SEE YOU WILL GALL AGAIN
WANTS TO SEE YOU AUSH

RETURNED YOUR GALL SPECIAL ATTENTION

 

 

 

MESSAGE a ee

Lhget Sen ve

 

 

 

 

 

 

 

IMPORTANT MESSAGE

 

 

  
 

30 AM.
TIME ft 3° Bet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OF.
PHONE?

MOBILE

TELEPHONED | PLEASE CALL

CAME TO SEE YOU WILL CALL AGAIN

WANTS TO SEE YOU RUSH

RETURNED YOUR CALL SPECIAL ATTENTION
MESSAGE

§A001471

 

Py

GIUFFRE001443

 
